Citation Nr: 1142516	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to September 1986, and had periods of active duty [federalized] service with the National Guard from October 2001 to August 2002, from September 2003 to December 2003 and from October 2004 to September 2006, as well as non-federalized National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with his claims folder.

The issue of service connection for hypertension, including as secondary to service-connected obstructive sleep apnea is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

FINDING OF FACT

It is not shown that the Veteran now has (or at any time during the pendency of the instant claim and appeal has had) a hearing loss disability of either ear. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131,1112, 1113, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided notice regarding disability rating and effective date criteria.  

The Veteran's active duty service treatment records (STRs) and National Guard service STRs records are associated with his claims folder.  He was afforded a VA audiology examination in August 2009.  This examination report is adequate for rating purposes as it includes the certified audiometry findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 1137;  38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although an August 2009 VA examination report notes that the Veteran had combat service in Qatar and Turkey, neither of those countries was designated as an area of hostilities during the time of the Veteran's service.  There is nothing in the records that otherwise suggests that the Veteran "engaged in combat with the enemy", and he therefore is not entitled to consideration of his claim under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).  

The Veteran asserts that he sustained bilateral hearing loss from noise trauma in service, specifically from flight line noise.  His DD Form 214 shows his primary military occupational specialty was weapons craftsman and aircraft armament systems craftsman.  

The Veteran's available active duty STRs do not show any complaints or findings pertaining to hearing loss.  Audiometry in June 1986, three months prior to his discharge from his first period of active duty service, revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
15
10
0
5
10

January 2001 (while serving in the National Guard) audiometry revealed that puretone thresholds, in decibels were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
5
LEFT
25
10
0
0
15

On August 2009 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
15
10
15
25

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was hearing acuity is within normal limits for all frequencies tested with the exception of borderline normal responses at 4000 and 6000 Hertz for the left ear dipping to a mild loss at 8000 for that ear.  The examiner noted a subjective complaint of tinnitus, and commented that here is no hearing loss for VA purposes.

The threshold question here, is whether the Veteran has the bilateral hearing loss disability for which service connection is sought.  Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there is no valid claim of service connection.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Hearing loss disability is defined by regulation (38 C.F.R. § 3.385).  There is no competent evidence that the Veteran has (or has ever had) a hearing loss disability as defined in 38 C.F.R. §  3.385.  Neither the August 2009 VA examination audiometry nor any other audiometry of record found a hearing loss disability as defined in 38 C.F.R. § 3.385.

While the Veteran may be competent to establish by his own observation that he has difficulty hearing, he is not competent to establish by his own observation that he has a hearing loss disability as by regulation (38 C.F.R. § 4.85) that requires specific diagnostic testing.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The threshold legal requirement for establishing service connection for bilateral hearing loss disability (competent evidence of current disability) is not met; therefore, the Veteran has not presented a valid claim of service connection.  See Gilpin 155 F.3d 1353 and Brammer, 3 Vet. App. at 225.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss disability must be denied. 


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim for service connection for hypertension.  See 38 C.F.R. § 3.159 (2011).

The Veteran contends he has hypertension that was caused or aggravated by his service-connected obstructive sleep apnea.  A review of his STRs found that in June 1985 (when he was seen in service for emergency care for left shoulder trauma) his blood pressure was 150/98.  In a June 1986 medical report his blood pressure was noted to be 112/78.  In a March 1987 Report of Medical History for enlistment in the National Guard, the Veteran indicated that he did not have, and had never had, high blood pressure.  On July 1990 periodic physical examination for National Guard service, the Veteran's blood pressure reading was 130/74; and in July 1995 it was 104/78.  On periodic examination for the National Guard in January 2001, the Veteran's blood pressure was 148/104.  In January 2004 ( while on inactive duty training  service) his blood pressure was 161/85.  An August 2007 (postservice) health record shows the Veteran's blood pressure was 152/87.  The Veteran's sleep apnea was diagnosed in May 2006.

On May 2008 VA examination the Veteran reported he had an onset of hypertension in 2007, and was started on medication to control it.  On examination his blood pressure measurements were 153/100, 156/101 and 148/102.  The diagnosis was stage one hypertension, etiology unknown, probably familial.  The examiner did not offer an opinion regarding the etiology of the hypertension.  Consequently, the examination report is inadequate for rating purposes, and another examination is indicated..  

Furthermore, at the Travel Board hearing, the Veteran indicated that the was receiving treatment for hypertension in Charlotte, Virginia and that his last appointment was October 2010.  Records of such treatment are not associated with the claims folder, may contain pertinent information, and must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all health care providers who have evaluated or treated him for hypertension, and to provide release(s) for VA to records from the private providers identified, to specifically include the provider treating the Veteran at the time of the Travel Board hearing (whose identity the transcriber could not decipher from the recording of the hearing).  

The RO must secure for association with the claims folder the complete clinical records (those not already associated with the claims folder) of all evaluations and treatment from the source(s) identified.  

2.  When the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Based on the factual evidence of record, when was the Veteran's hypertension first manifested?
(b) If the initial manifestation of hypertension is determined to have not been during a period of active duty service (outline in the Introduction above), and to have preceded a period of active duty service, please indicate whether there is any evidence that the hypertension increased in severity during the following period of active duty.
(c) If hypertension was not first manifested during a period of active duty service, and is determined to have not increased in severity during a period active duty service, did it become manifest within a year following any of the 4 periods of active duty service noted in the Introduction above?  
(d) If hypertension was not first manifested during a period of active duty service, did not increase in severity during a period of active duty service, and did not become manifest within one year following the Veteran's discharge from any period of acitve duty service, it is at least as likely as not that the hypertension was: (i) caused or(ii) aggravated by the Veteran's service connected sleep apnea?
(e) If it is determined that the Veteran's hypertension was not caused by his sleep apnea, but was aggravated by the sleep apnea, please identify the degree of disability (pathology and/or associated impairment of function) that is due to such aggravation.   

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts or treatises as deemed appropriate 

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


